DETAILED ACTION
This office action is a response to the application filed 17 February 2020 as a continuation of application 15/462,524 filed 17 March 2017 now an issued patent 10,567,285, wherein claims 1-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 17 February 2020, 2 July 2020, 4 January 2021, and 19 July 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-7, 9, 10, 12-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Romano et al. (US 2005/0220114 A1), hereafter referred Romano, in view of Ginjpalli et al. (US 7,324,554 B1), hereafter referred Ginjpalli.

Regarding claim 1, Romano teaches a method comprising:
incrementing, by a device, a throughput credit of a flow of a plurality of packets for each packet of the plurality of packets that is transmitted (Romano, Fig. 5, [0049]-[0051]; the packet count represents the number of packets in that queue and is incremented when a packet is enqueued in the queue for transmission);
identifying, by the device, a size of each of one or more packets of the plurality of packets to be transmitted (Romano, Fig. 7, [0057] and [0059]; the received packet is accessed to determine the size of the packet);
(Romano, Fig. 8, [0059]-[0060]; the number of rounds needed to schedule the packet is determined, where the number of rounds is determined by subtracting the deficit count from the packet size and dividing that result by the quantum for the identified queue if the deficit count is less than the packet size if the packet count is zero).
While Romano teaches placing, by the device, the one or more packets into one or more queues to schedule transmission of the one or more packets according to the virtual size of each packet of the one or more packets (Romano, Fig. 10A-D, [0065]-[0069]; various examples are described where the number of rounds is determined for a variety of values, and the packets are then placed into the queues accordingly), Romano does not expressly teach scheduling a queue responsive to the throughput credit exceeding a threshold.
However, Ginjpalli teaches scheduling a queue responsive to the throughput credit exceeding a threshold (Ginjpalli, Fig. 5B, Column 7, line 34 – Column 8, line 6; if the bandwidth credit count exceeds a predetermined threshold, an eligibility assignment process is performed and the resulting assigned eligible queue is excess based scheduled, where the queue packet is departed on the link and the bandwidth credit count is decreased accordingly).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Romano to include the (Ginjpalli, Column 2, lines 19-33).

Regarding claim 9, Romano teaches a device comprising:
one or more processors, coupled to memory (Romano, [0032]; processing device coupled to program memory via the bus) and configured to:
increment a throughput credit of a flow of a plurality of packets for each packet of the plurality of packets that is transmitted (Romano, Fig. 5, [0049]-[0051]; the packet count represents the number of packets in that queue and is incremented when a packet is enqueued in the queue for transmission);
identify a size of each of one or more packets of the plurality of packets to be transmitted (Romano, Fig. 7, [0057] and [0059]; the received packet is accessed to determine the size of the packet);
determine a virtual size of each of the one or more packets based at least on the throughput credit of the flow and the size of each of the one or more packets (Romano, Fig. 8, [0059]-[0060]; the number of rounds needed to schedule the packet is determined, where the number of rounds is determined by subtracting the deficit count from the packet size and dividing that result by the quantum for the identified queue if the deficit count is less than the packet size).
While Romano teaches place the one or more packets into one or more queues to schedule transmission of the one or more packets according to the virtual size of each packet of the one or more packets (Romano, Fig. 10A-D, [0065]-[0069]; various examples are described where the number of rounds is determined for a variety of values, and the packets are then placed into the queues accordingly), Romano does not expressly teach schedule a queue responsive to the throughput credit exceeding a threshold.
However, Ginjpalli teaches schedule a queue responsive to the throughput credit exceeding a threshold (Ginjpalli, Fig. 5B, Column 7, line 34 – Column 8, line 6; if the bandwidth credit count exceeds a predetermined threshold, an eligibility assignment process is performed and the resulting assigned eligible queue is excess based scheduled, where the queue packet is departed on the link and the bandwidth credit count is decreased accordingly).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Romano to include the above recited limitations as taught by Ginjpalli in order to distribute bandwidth efficiently and fairly between queues (Ginjpalli, Column 2, lines 19-33).

Regarding claim 17, Romano teaches a non-transitory computer readable medium storing program instructions for causing one or more processors (Romano, [0032]; processing device coupled to program memory via the bus where the packet scheduler is implemented as a software routine comprising a set of instructions and stored in program memory) to:
increment a throughput credit of a flow of a plurality of packets for each packet of the plurality of packets that is transmitted (Romano, Fig. 5, [0049]-[0051]; the packet count represents the number of packets in that queue and is incremented when a packet is enqueued in the queue for transmission);
(Romano, Fig. 7, [0057] and [0059]; the received packet is accessed to determine the size of the packet);
determine a virtual size of each of the one or more packets based at least on the throughput credit of the flow and the size of each of the one or more packets (Romano, Fig. 8, [0059]-[0060]; the number of rounds needed to schedule the packet is determined, where the number of rounds is determined by subtracting the deficit count from the packet size and dividing that result by the quantum for the identified queue if the deficit count is less than the packet size).
While Romano teaches place the one or more packets into one or more queues to schedule transmission of the one or more packets according to the virtual size of each packet of the one or more packets (Romano, Fig. 10A-D, [0065]-[0069]; various examples are described where the number of rounds is determined for a variety of values, and the packets are then placed into the queues accordingly), Romano does not expressly teach schedule a queue responsive to the throughput credit exceeding a threshold.
However, Ginjpalli teaches schedule a queue responsive to the throughput credit exceeding a threshold (Ginjpalli, Fig. 5B, Column 7, line 34 – Column 8, line 6; if the bandwidth credit count exceeds a predetermined threshold, an eligibility assignment process is performed and the resulting assigned eligible queue is excess based scheduled, where the queue packet is departed on the link and the bandwidth credit count is decreased accordingly).
(Ginjpalli, Column 2, lines 19-33).

Regarding claims 2, 10, and 18, Romano in view of Ginjpalli teaches the method of claim 1, the device of claim 9, and the non-transitory computer readable medium of claim 17 above.  Romano does not expressly teach further comprising incrementing the throughput credit based at least on the size of each packet of the plurality of packets that is transmitted.
However, Ginjpalli teaches further comprising incrementing the throughput credit based at least on the size of each packet of the plurality of packets that is transmitted (Ginjpalli, Column 2, lines 50-67; incrementing a bandwidth credit count by a link packet size).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Romano to include the above recited limitations as taught by Ginjpalli in order to distribute bandwidth efficiently and fairly between queues (Ginjpalli, Column 2, lines 19-33).

Regarding claims 4, 12, and 19, Romano in view of Ginjpalli teaches the method of claim 1, the device of claim 9, and the non-transitory computer readable medium of claim 17 above.  Further, Romano teaches further comprising determining the virtual size of each of the one or more packets as a function of the throughput credit (Romano, Fig. 8, [0059]-[0060]; the number of rounds needed to schedule the packet is determined, where the number of rounds is determined by subtracting the deficit count from the packet size and dividing that result by the quantum for the identified queue if the deficit count is less than the packet size if the packet count is zero).

Regarding claims 5, 13, and 20, Romano in view of Ginjpalli teaches the method of claim 4, the device of claim 12, and the non-transitory computer readable medium of claim 19 above.  Further, Romano teaches wherein the function comprises a sum (Romano, Fig. 8, [0059]-[0060]; the number of rounds needed to schedule the packet is determined, where the number of rounds is determined by subtracting.  Specifically, the function appears to be number of rounds = [packet size - {packet count=0}*deficit count]/quantum).

Regarding claims 6 and 14, Romano in view of Ginjpalli teaches the method of claim 1 and the device of claim 9 above.  Romano does not expressly teach further comprising selecting the one or queues to place the one or more packets according to a characteristic of the one or more packets.
However, Ginjpalli teaches further comprising selecting the one or queues to place the one or more packets according to a characteristic of the one or more packets (Ginjpalli, Column 1 line 55 – Column 2 line 15; higher priority packets is associated with higher priority connections and stored in queues with a higher priority of service).
(Ginjpalli, Column 2, lines 19-33).

Regarding claims 7 and 15, Romano in view of Ginjpalli teaches the method of claim 1 and the device of claim 9 above.  Romano does not expressly teach further comprising determining, by the device responsive to the throughput credit not exceeding the threshold, to bypass quality of service processing of a second one or more packets of the flow.
However, Ginjpalli teaches further comprising determining, by the device responsive to the throughput credit not exceeding the threshold, to bypass quality of service processing of a second one or more packets of the flow (Ginjpalli, Fig. 5B, Column 3, lines 1-16; if the bandwidth credit count does not exceed a predetermined threshold value then there is not available excess bandwidth that can be added to the queue with excess bandwidth based scheduled departure process).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Romano to include the above recited limitations as taught by Ginjpalli in order to distribute bandwidth efficiently and fairly between queues (Ginjpalli, Column 2, lines 19-33).

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Romano in view of Ginjpalli as applied to claims 1 and 9 above, and further in view of Ikeda (US 2012/0246262 A1).

Regarding claims 3 and 11, Romano in view of Ginjpalli teaches the method of claim 1 and the device of claim 9 above.  Romano in view of Ginjpalli does not expressly teach further comprising identifying the size of each of the one or more packets using information stored in each of the one or more packets.
However, Ikeda teaches further comprising identifying the size of each of the one or more packets using information stored in each of the one or more packets (Ikeda, Fig. 2, [0040]; the header portion of the packet has an area to store identification information indicating the destination of the packet or the size of the packet).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Romano in view of Ginjpalli to include the above recited limitations as taught by Ikeda in order to quickly communicate identification information to recipients of the packet (Ikeda, [0040]-[0041]).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Romano in view of Ginjpalli as applied to claims 7 and 15 above, and further in view of Hart et al. (US 2005/0144306 A1), hereafter referred Hart.  Hart was cited by applicant’s IDS filed 17 February 2020.

Regarding claims 8 and 16, Romano in view of Ginjpalli teaches the method of claim 7 and the device of claim 15 above.  Romano in view of Ginjpalli does not expressly teach further comprising placing the second one or more packets into an output transmission buffer, separate from the one or more queues, responsive to determining to bypass quality of service processing.
However, Hart teaches further comprising placing the second one or more packets into an output transmission buffer, separate from the one or more queues, responsive to determining to bypass quality of service processing (Hart, Fig. 10, [0057]; bypass the QOS process and transmit the packets).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Romano in view of Ginjpalli to include the above recited limitations as taught by Hart in order to control the throttling of transmitted data for allowing predictable rates, latency, and packet error rates (Hart, [0009]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284.  The examiner can normally be reached on Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.M./Examiner, Art Unit 2416        

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416